Exhibit 10.1

DYNAMIC WORLDWIDE SOLAR ENERGY, LLC

1501 Broadway

25th Floor

New York, NY 10036

April 29, 2010

DayStar Technologies, Inc.

2972 Stender Way

Santa Clara, CA 95054

Attention: Mr. Magnus Ryde,

     Chief Executive Officer

Dear Sirs and Madams:

A. The undersigned, Dynamic Worldwide Solar Energy, LLC, a Delaware limited
liability company (“Dynamic”), hereby offers to provide DayStar Technologies,
Inc., a Delaware corporation (the “Company”), with a bridge loan (the “Loan”) of
up to the principal amount of $3,000,000. The Loan will be evidenced by one or
more Secured Convertible Promissory Notes (the “Notes”), in the form of Annex A
attached hereto, to be issued to Dynamic pursuant to a Purchase Agreement in the
form of Annex B attached hereto (the “Purchase Agreement”). The Notes will
mature six months from the First Closing (as hereinafter defined), subject to
acceleration and mandatory prepayment upon the consummation of the Equipment
Loan (as hereinafter defined).

B. The obligations of the Company with respect to the Loan shall be secured by
security interests granted to Dynamic pursuant to a Security Agreement between
the Company, as the debtor, and Dynamic, as the secured party, in the form of
Annex C attached hereto (the “Security Agreement”); such security interests
shall rank pari passu with certain prior security interests granted to other
creditors of the Company pursuant to an Intercreditor Agreement in the form of
Annex D attached hereto (the “Intercreditor Agreement”). Notwithstanding the
foregoing, two of the Lenders (as defined in the Intercreditor Agreement), Peter
A. Lacey (“Lacey”), the Chairman of the Board of the Company, and TD Waterhouse
RRSP Account 230832S, in trust for Peter Alan Lacey as beneficiary (Lacey and
such trust being hereinafter referred to as the “Lacey Noteholders”), whose
Secured Convertible Promissory Notes of the Company aggregate $2,885,000 in
principal amount, have agreed with Dynamic, as a condition to the First Closing
(and, as a further such agreement, the Company has agreed to use its best
efforts to obtain, as soon as possible after the date hereof, the same agreement
from the other Lenders other than Dynamic), that if, within 90 days after the
First Closing), an Event of Default (as defined in the Notes) of a type referred
to in Section 4(c) or 4(d) of the Notes or an Event of Default (as defined in
the Security Agreement) of a type referred to in Section 5(c), 5(d) or 5(h) of
the Security Agreement shall have occurred, then, upon such occurrence, until
the Notes shall have been paid in full, their respective security interests, and
their respective rights to the payment and performance by the Company of the
promissory notes issued by the Company to them, shall be subordinate in every
respect to the prior payment in full of the Notes.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 2 of 15

 

C. In the event that Dynamic shall fund, or arrange the funding of, all or part
of the Loan, the Company shall issue to Dynamic, or to Dynamic’s designees,
(i) shares of its Common Stock, par value $0.01 per share (“Common Stock”), and
(ii) seven-year Warrants for the Purchase of Shares of Common Stock, in the form
of Annex E attached hereto (the “Warrants”), all upon the terms and subject to
the conditions set forth below. Any shares of Common Stock so issued by the
Company or acquired by Dynamic or its designees upon conversion of the Notes or
exercise of the Warrants shall be acquired by Dynamic (or its designees) for
investment and not for distribution, but all such shares shall be covered by a
Registration Rights Agreement between the Company and Dynamic, in the form of
Annex F attached hereto, and the disposition of such shares shall be solely
within the control of Dynamic.

D. Upon the acceptance by the Company of the offer contained herein and the
Company’s agreement to this letter agreement (“this Agreement”), Dynamic shall
be obligated to fund to the Company the first installment of the Loan, in the
amount of $650,000 (the “First Tranche”), at a closing (the “First Closing”) to
be held in New York, New York (at such location as shall be mutually agreed upon
by the parties hereto) on the date hereof or as soon hereafter as is practicable
(provided, however, that this Agreement shall terminate, without any liability
on the part of any party hereto, if the First Tranche shall not have been funded
by the close of business on May 3, 2010). At the First Closing, the Company
shall issue to Dynamic (i) a Note in the principal amount of $650,000 (the
“First Note”), convertible (at the option of the holder of the Note) into shares
of Common Stock at the rate of one such share for each $0.30 of indebtedness
outstanding at the time of conversion, and (ii) a Warrant (the “First Warrant”)
entitling the holder thereof to purchase 2,166,667 shares of Common Stock at an
exercise price of $0.70 per share. The First Closing shall also be conditioned
upon the receipt by Dynamic of a schedule (accompanied by appropriate backup
documentation) of how the proceeds of the First Tranche shall be applied and the
execution by all parties thereto and delivery to Dynamic of (A) the Purchase
Agreement with respect to the First Note, (B) the Security Agreement with
respect to the First Note, (C) the Intercreditor Agreement, (D) the Registration
Rights Agreement with respect to any shares of Common Stock which may be issued
to Dynamic or its designees upon conversion of the First Note or exercise of the
First Warrant and (E) all such further agreements, instruments and other
documents (including, without limitation, certificates of governmental officials
and officers of the Company and legal opinions) as counsel to Dynamic may
reasonably require. The documents referred to in the immediately-preceding
sentence, together with the First Note, the First Warrant and the UCC-1
financing statements referred to below in this paragraph D, are hereinafter
collectively referred to as the “Loan Documents”. Dynamic is hereby authorized
by the Company, at or after the First Closing, to file UCC-1 financing
statements and/or other documentation to perfect the security interests granted
to it pursuant to the Security Agreement.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 3 of 15

 

E. Following the First Closing, the Company may request from time to time,
during the 90-day period following the First Closing, that Dynamic fund, or
arrange the funding of, further installments of the Loan, until Dynamic shall
have advanced funds aggregating the $3,000,000 maximum amount of the Loan. Any
such request shall be accompanying by a schedule (accompanied by appropriate
backup documentation) of how the proceeds of any such further installment shall
be applied. The Company acknowledges that Dynamic has not yet completed its due
diligence review of the Company and may, in its sole discretion, for any reason
or for no reason at all, decline to fund (or arrange the funding of) all or part
of the amount of any such funding request made after the First Closing. In such
event, Dynamic shall nevertheless retain all rights and remedies (including,
without limitation, its convertibility rights under the Notes and its share
purchase rights under the Warrants) acquired by it with respect to the First
Loan and any subsequent installments of the Loan (the “Subsequent Tranches”)
which it shall have funded. At the closing of the funding of any such further
installment of the Loan (or, if not paid prior thereto, at the closing of the
Equipment Loan (as hereinafter defined), the Company shall pay or reimburse
Dynamic for its legal expenses incurred prior thereto in connection with the
transactions contemplated by this Agreement.

F. At the closing for the funding of any Subsequent Tranche, all parties thereto
shall execute and deliver to Dynamic Loan Documents comparable to the Loan
Documents delivered at the First Closing, except for appropriate changes to
reflect differences in the amounts of the advances, the number of shares of
Common Stock into which the Notes evidencing the Subsequent Loans shall be
convertible and the number of shares that the respective holders of the Warrants
issued in connection therewith shall be entitled to purchase upon exercise
thereof, which number shall be that number which equals the number of shares
issuable upon conversion of the Note evidencing the installment of the Loan
advanced in such Subsequent Tranche. The number of shares issuable upon the
conversion of the Note evidencing the installment of the Loan advanced in such
Subsequent Tranche shall be calculated by dividing the principal amount of the
Note by $0.30, provided, however, that the number of shares into which the Notes
evidencing the Loan may be converted shall in no event exceed 10,000,000. Loan
Documents executed and delivered at the First Closing that provided for the
funding of Subsequent Tranches therein need not be re-executed or amended at the
closing of such Subsequent Tranches unless Dynamic shall reasonably require that
they be so re-executed or amended. The Parties understand and agree that the
conversion price of subsequent Tranches will be adjusted after the
implementation of a reverse stock split.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 4 of 15

 

G. Contemporaneously with the execution and delivery of this Agreement, Bighorn
Capital, Inc. is issuing to the Company a commitment (the “Bighorn Commitment”),
a copy of which is attached hereto as Annex G, to use its best efforts to obtain
for the Company, within 90 days from the First Closing, a five-year equipment
loan (the “Equipment Loan”), to be secured by collateral consisting of equipment
currently on order from European vendors, equipment needed to support operations
and equipment already delivered and paid for (collectively, the “Equipment”), as
well as other assets of the Company, in an amount not less than the lesser of
(i) 80% of the delivered and installed total purchase price for such equipment
(for a total of approximately $35,200,000), or (ii) 80% of the value of such
equipment (as determined by the equipment lender in its sole judgment),
provided, however, that the final principal amount of the Equipment Loan shall
not be less than $21,000,000. The aggregate purchase price of the Equipment is
represented by the Company to be approximately $44,000,000, against which the
Company has made cash deposits aggregating approximately $8,500,000 and has
previously paid approximately $9,000,000 on Equipment previously delivered.
Based upon the Company’s representations as to the total cost of purchasing,
shipping and installing such equipment and as to the balance due on the purchase
price (and related expenses therefor), Dynamic and the Company believe that,
upon the closing of the Equipment Loan and the payment in full of any unpaid
purchase price (and related expenses) for the Equipment, the Company is expected
to realize net cash proceeds of not less than $4,000,000 and possibly up to
$10,000,000 (from the first proceeds of which, as will be provided in the
Intercreditor Agreement executed and delivered at the First Closing, the
promissory notes covered by the Intercreditor Agreement held by the Lenders (the
“Bridge Loan Notes”) will, until such proceeds are exhausted, be repaid in full,
at the option of the respective Lenders holding the same, pro rata according to
their respective principal balances, except that (A) if the Lenders shall agree
(which agreement the Company will use its best efforts to obtain), the Notes
shall have priority and shall be paid in full before any payment shall be made
on the Bridge Loan Notes, and (B) in the absence of such agreement by the
Lenders, the Lacey Lenders agree to provide Dynamic with its pro rata share
under the existing Intercreditor Agreement up to the aggregate amount of the
Lacey Loans. Prior, to the First Closing, the Company will provide to Bighorn
all information necessary to enable Bighorn to submit the Company’s application
for the Equipment Loan to the proposed equipment lender. Thereafter, the Company
will take all reasonable actions necessary to pursue such application and, upon
the acceptance thereof, to consummate the Equipment Loan, including, without
limitation, the acceptance of such lender’s definitive commitment within three
business days of the Company’s receipt thereof. The failure of the Company to
comply with the foregoing obligations with respect to its application for the
Equipment Loan shall, following notice to the Company from Bighorn of such
default and the failure of the Company to cure such default within three
business days, cause the subordination of the security interests of the Lenders
other than Dynamic and right of such Lenders to payment and performance of their
promissory notes issued by the Company referred to above in paragraph B to
become immediately effective until the Equipment Loan shall have been
consummated; the Lacey Noteholders agree to the foregoing, and the Company
agrees to use its best efforts to obtain, as soon as possible after the date
hereof, the same agreement from the other Lenders other than Dynamic. The
Company confirms that the Board of Directors has approved the Big Horn



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 5 of 15

 

Commitment, and the officers of the Company have been so authorized to pursue
actions required to prepare a final definitive Equipment Loan. If there is any
material deviation in the terms of the Equipment Loan from those outlined in the
Commitment, adverse to the Company, the Company is not obligated to accept the
terms of the Equipment Loan.

H. In the event that, within 90 days from the date of the First Closing, either
(i) Dynamic shall have made advances to the Company under the Loan aggregating
not less than $3,000,000 (or such lesser amount as the Company shall have agreed
to accept in full satisfaction of Dynamic’s required advances under the Loan) or
(ii) without regard to whether any advances under the Loan beyond the First
Tranche shall have been funded by Dynamic, Bighorn shall have fulfilled the
Bighorn Commitment and the Equipment Loan shall have been consummated, then the
Company shall, in addition to having paid to Bighorn, at the closing of the
Equipment Loan, all fees provided for in the Bighorn Commitment, (A) pay to
Dynamic a fee in the amount of $1,500,000, and (B) issue and to such designee as
Bighorn and Dynamic shall designate, a seven-year Warrant for the Purchase of
5,000,000 Shares of Common Stock, in substantially the form of the Warrants (as
hereinabove defined) to purchase, at an exercise price of $.30 per share ($2.70
on a post reverse split basis), shares of Common Stock which, as of the date of
their issuance, shall when taken together with the shares of Common Stock
previously issued or then issuable to Dynamic (or its designee) upon conversion
in full of the Notes and exercise in full of the Warrants, represent 19.9% of
the total issued and outstanding shares of Common Stock. In the event that the
Equipment Loan shall not be consummated, due to circumstances within the control
of the Company, when the equipment lender is ready, willing and able to
consummate the Equipment Loan upon the terms and conditions set forth in the
definitive commitment executed by the Company and the equipment lender, then the
Company shall be obligated, in addition to paying the fees provided for in the
Bighorn Commitment and hereinabove in this paragraph H, to issue to such
designee as Bighorn and Dynamic shall designate, as liquidated damages,
seven-year Warrants to purchase the same number of shares of Common Stock, at
the same exercise price, as would have been issuable to such designee if the
Equipment Loan had been consummated.

I. In addition to the transactions described above with respect to the Loan and
the Equipment Loan, Dynamic has proposed to the Company that Dynamic assign, or
cause to be assigned, to the Company, within 90 days from the First Closing and
without regard to whether the Subsequent Tranches shall be funded or the
Equipment Loan shall be consummated, all of the right, title (direct or
indirect) and interest which Dynamic expects it will acquire, within such 90-day
period, in and to a contract (the “Contract”) with the Contract Entity (as
hereinafter defined), fully funded for the Contract Entity with financing
arranged by Bighorn, for Dynamic to fabricate, construct and install, and
otherwise develop and commence the operation of, a solar energy generation plant
(the “Transaction”). In connection with the assignment of the Contract to the
Company, Dynamic will also assign to the Company Dynamic’s direct or indirect
ownership interest in such plant. For purposes of this Agreement, it is
understood that Dynamic’s ownership



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 6 of 15

 

interest in such plant to be assigned to the Company may take the form of a 49%
interest (the “Contract Interest”) in the entity (the “Contract Entity”) which
will own such plant and pay the Company (with the financing (the “Plant
Construction Debt”) arranged by Bighorn) to construct and complete it. In any
case, in connection with the assignment to the Company of the Contract and
Dynamic’s ownership interest in such plant or the Contract Interest (as the case
may be), the Company will assume from Dynamic all liabilities and obligations
associated with Dynamic’s interest in the Contract and Dynamic’s ownership
interest in such plant or the Contract Interest (as the case may be), including,
without limitation, the obligation to repay and/or guarantee the repayment of
49% of the Plant Construction Debt. Provided that the First Closing has occurred
and that Dynamic has consummated its acquisition of the Contract and its 49%
ownership interest in such plant (or in the Contract Entity, as the case may
be), the Company shall be obligated (except as otherwise expressly provided
below in this paragraph I), within the 90-day period after the First Closing, to
accept the aforesaid assignments and assumptions and, in consideration therefor,
to issue and deliver (subject only to obtaining any required stockholder
approval, listing approval and regulatory consents, which the Company shall use
its best efforts to obtain as expeditiously as possible), to such designee as
Dynamic shall designate, shares of Common Stock which, as of the date of their
issuance, shall, on a fully-diluted basis, without regard to any other shares of
Common Stock issuable to Dynamic or Bighorn (or the designee of either or both
of them) upon conversion in full of the Notes and exercise in full of any
Warrants, represent 52% of the total issued and outstanding shares of Common
Stock. Based upon the transaction description contained in this paragraph I and
the representation of Dynamic that (i) its counsel with respect to such
transaction shall be Chadbourne & Parke LLP (with the Company agreeing to
provide Dynamic, Bighorn and such counsel with a waiver of any conflict that
might be deemed to exist as a result of such firm’s prior or contemporaneous
representation of the Company) or a comparable major United States-based law
firm, (ii) the Plant Construction Debt shall be in an amount of approximately
$90,000,000 and shall be provided by a United States-based (or branch of a
United States-based) “money center bank”, (iii) the transaction shall be
commercially sound, (iv) the ownership assets to be acquired in the transaction
shall be largely covered by political risk insurance, to the extent such
insurance is commercially and reasonably available, and (v) the Valuation (as
hereinafter defined) shall not be less than $10,000,000, the Board of Directors
of the Company has approved the execution of this Agreement and authorized the
officers of the Company to commence the due diligence and other steps to prepare
final definitive agreements with respect to the Transaction as defined above.
The Board of the Company is prepared to authorize a final agreement about the
Transaction, provided, however, that the foregoing representation of Dynamic is
not incorrect in any material respect. If any such misrepresentation by Dynamic
shall have occurred, the Company shall not be obligated to proceed with the
transaction and shall not be liable to pay any breakup fee (as provided for
below in paragraph J), but the Company shall have no other recourse against
Dynamic based upon such misrepresentation. In the event that a
nationally-recognized investment banking or asset and business valuation firm
mutually agreed upon by the Company and Dynamic (it being understood that the
firms named on



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 7 of 15

 

Schedule I attached hereto are acceptable to the Company), which shall be
retained by the Company (at its sole expense) to determine the fair financial
value to the Company (the “Valuation”) of (A) the Contract, (B) Dynamic’s
ownership interests in the plant (or in the Contract Interest, as the case may
be) and (C) any other assets that may be assigned by Dynamic to the Company in
connection with the transaction contemplated by this paragraph I, including any
liabilities thereto, and to issue a fairness opinion thereon, shall determine
such value to be less than, or more than, $18,000,000, then the number of shares
of Common Stock to be so issued shall be adjusted proportionately downward, or
proportionately upward, as the case may be. Dynamic understands that, until the
Company has received any required approval of its stockholders, listing approval
and regulatory consents (all of which the Company shall seek to expeditiously
obtain), the issuance of the shares of Common Stock to be so issued shall be
delayed. At the meeting of the Company’s stockholders called to consider such
required stockholder approval, the Company will, if Dynamic shall so request,
propose a slate of directors submitted by Dynamic for approval by the
stockholders. Upon the issuance of such shares, (x) if such a slate has not been
so elected, assuming Dynamic’s ownership interest in the Company is at least
52%, the then-incumbent directors of the Company will, at the request of
Dynamic, tender their resignations to the Company and otherwise cooperate in
installing designees of Dynamic as directors of the Company occupying a majority
of the Company’s Board seats, and (y) a representative designated by Dynamic
shall become a required authorized signatory on all checks or other withdrawals
in excess of $1,000 from bank accounts of the Company.

J. In the event that, after the First Closing, without regard to whether any
advances under the Loan beyond the First Tranche shall have been funded by
Dynamic, Bighorn shall have fulfilled the Bighorn Commitment or the Equipment
Loan shall have been consummated, Dynamic shall be ready, willing and able to
assign the Contract to the Company as contemplated above in paragraph I but the
Company shall be unable to consummate the transaction contemplated by such
paragraph I within the 90-day period following the First Closing because it
shall have entered into, or agreed to enter into, a transaction with a third
party which (A) makes it impossible for the Company to consummate the
transaction contemplated by paragraph I above or (B) would materially deprive
Dynamic of the economic benefit to be derived by it from the transaction
contemplated by such paragraph I, then the Company shall promptly pay to Dynamic
a “breakup fee” in the amount of $3,000,000 plus the amount of all of Dynamic’s
reasonable, verifiable out-of-pocket expenses incurred in connection with the
transactions contemplated by this Agreement. If the Company shall receive an
offer from a third party to enter into a transaction which, if agreed to or
consummated, would entitle Dynamic to such “breakup fee”, then Dynamic shall be
given written notice of such offer and a right of first refusal to match such
offer (with Dynamic being credited with the amount of its potential “breakup
fee” in the Company’s determination of the value of the Dynamic counteroffer).



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 8 of 15

 

K. In order to induce Dynamic to enter into this Agreement and consummate the
transactions contemplated hereby and in addition to any representations and
warranties to be contained in the Loan Documents, the Company represents and
warrants to Dynamic as follows:

(i) The Company is a Delaware corporation duly organized and validly existing,
will be in good standing under the laws of the jurisdiction of its incorporation
as soon as practicable following the First Closing (it being understood that
proceeds from the First Tranche will be applied to pay fees and taxes owes to
such jurisdiction of incorporation), has all requisite power to own, lease and
operate its properties and to carry on its business as now being conducted and
as proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which it owns or leases property or conducts
any business and in which the failure to be so qualified could have a material
adverse effect upon the Company.

(ii) The Company has the requisite power and authority to enter into this
Agreement and the Loan Documents and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the Loan
Documents to which the Company is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company, as hereinabove confirmed.
The Company has duly executed and delivered this Agreement. This Agreement
constitutes, and each Loan Document to which the Company is a party, when
executed and delivered by the Company, will constitute, the valid and binding
obligation of the Company, enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and (B) the availability
of injunctive relief and other equitable remedies.

(iii) The execution and delivery by the Company of this Agreement and the Loan
Documents to which the Company is or will be a party do not, and the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby and thereby (in each
case, with or without the giving of notice or lapse of time, or both), will not,
directly or indirectly, (A) violate the provisions of any of the charter
documents of the Company, (B) except to the extent that the approval of the
stockholders of the Company is required, violate or constitute a default, an
event of default or an event creating rights of acceleration, termination,
cancellation, imposition of additional obligations or loss of rights under any
contract (x) to which the



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 9 of 15

 

Company is a party, (y) of which the Company is a beneficiary or (z) by which
the Company or any of its assets is bound, (C) violate or conflict with any law,
authorization or order applicable to the Company, or give any governmental
entity or other person the right to challenge any of the transactions
contemplated by this Agreement or the Loan Documents or to exercise any remedy,
obtain any relief under or revoke or otherwise modify any rights held under, any
such law, authorization or order, or (D) result in the creation of any lien or
other encumbrance upon any of the assets owned or used by the Company.

(iv) The Company has conducted, and is conducting, its business in compliance,
in all material respects, with all applicable laws. The Company has not received
any notice regarding any violation of, conflict with, or failure to conduct its
business in compliance with, any applicable law.

(v) Except as disclosed in the Company’s prior publicly-available filings with
the Securities and Exchange Commission (the “SEC”) and in Schedule II attached
hereto, there is no action, suit or proceeding, claim, arbitration, litigation
or investigation (each, an “Action”) pending against the Company or, to the
Company’s knowledge, threatened against or affecting the Company, and, to the
Company’s knowledge, no event has occurred or circumstance exists that may give
rise or serve as a basis for any such Action.

(vi) To the Company’s knowledge, no agent, broker, investment banker or other
firm or person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement and the Loan Documents.

(vii) No representation or warranty by the Company in this Agreement, and no
statement made by the Company in the Loan Documents or any certificate or other
document furnished or to be furnished to Company pursuant hereto, or in
connection with the negotiation, execution or performance of this Agreement and
the Loan Documents, contains or will, at the time of any closing contemplated
hereby contain, any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading. Except as specifically
disclosed in the Company’s prior publicly-available filings with the SEC, there
are no facts or circumstances of which the Company is aware that have had or
could be expected to have, individually or in the aggregate, a material adverse
effect on the condition (financial or otherwise), operations, prospects or
results of operations of the Company’s business.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 10 of 15

 

L. In order to induce the Company to enter into this Agreement and consummate
the transactions contemplated hereby and in addition to any representations and
warranties to be contained in the Loan Documents, Dynamic represents and
warrants to Dynamic as follows:

(i) Dynamic is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, has all requisite power to own, lease and operate its properties and
to carry on its business as now being conducted and as proposed to be conducted,
and is duly qualified to do business and is in good standing in each
jurisdiction in which it owns or leases property or conducts any business and in
which the failure to be so qualified could have a material adverse effect upon
Dynamic.

(ii) Dynamic has the requisite power and authority to enter into this Agreement
and the Loan Documents and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Loan Documents
to which Dynamic is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Dynamic. Dynamic has duly executed and delivered
this Agreement. This Agreement constitutes, and each Loan Document to which
Dynamic is a party, when executed and delivered by Dynamic, will constitute, the
valid and binding obligation of Dynamic, enforceable against it in accordance
with their respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and (B) the availability
of injunctive relief and other equitable remedies.

(iii) The execution and delivery by Dynamic of this Agreement and the Loan
Documents to which Dynamic is or will be a party do not, and the performance by
Dynamic of its obligations hereunder and thereunder and the consummation by
Dynamic of the transactions contemplated hereby and thereby (in each case, with
or without the giving of notice or lapse of time, or both), will not, directly
or indirectly, (A) violate the provisions of any of the organizational documents
of Dynamic, (B) except to the extent that the approval of the stockholders of
the Company is required, violate or constitute a default, an event of default or
an event creating rights of acceleration, termination, cancellation, imposition
of additional obligations or loss of rights under any contract (x) to which
Dynamic is a party, (y) of which Dynamic is a beneficiary or (z) by which



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 11 of 15

 

Dynamic or any of its assets is bound, (C) violate or conflict with any law,
authorization or order applicable to Dynamic, or give any governmental entity or
other person the right to challenge any of the transactions contemplated by this
Agreement or the Loan Documents or to exercise any remedy, obtain any relief
under or revoke or otherwise modify any rights held under, any such law,
authorization or order, or (D) result in the creation of any lien or other
encumbrance upon any of the assets owned or used by Dynamic.

(iv) Dynamic has conducted, and is conducting, its business in compliance, in
all material respects, with all applicable laws. Dynamic has not received any
notice regarding any violation of, conflict with, or failure to conduct its
business in compliance with, any applicable law.

(v) There is no Action pending against Dynamic or, to Dynamic’s knowledge,
threatened against or affecting Dynamic, and, to Dynamic’s knowledge, no event
has occurred or circumstance exists that may give rise or serve as a basis for
any such Action.

(vi) To Dynamic’s knowledge, no agent, broker, investment banker or other firm
or person is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee in connection with any of the transactions
contemplated by this Agreement and the Loan Documents.

(vii) No representation or warranty by Dynamic in this Agreement, and no
statement made by Dynamic in the Loan Documents or any certificate or other
document furnished or to be furnished to Company pursuant hereto, or in
connection with the negotiation, execution or performance of this Agreement and
the Loan Documents, contains or will, at the time of any closing contemplated
hereby contain, any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading.

M. The Company shall indemnify and defend Dynamic and its members, managers,
employees, agents, successors and assigns (the “Company Indemnitees”) against,
and shall hold them harmless from, any and all losses, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees) resulting
from, arising out of, or incurred by any Company Indemnitee in connection with,
or otherwise with respect to:

(i) the failure of any representation and warranty by the Company contained in
this Agreement, the Loan Documents or any certificate or other document
furnished or to be furnished to Dynamic in connection with the transactions
contemplated by this Agreement and the Loan Documents to be true and correct in
all material respects; or



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 12 of 15

 

(ii) any breach of any covenant or agreement of the Company contained in this
Agreement, the Loan Documents or any certificate or other document furnished or
to be furnished to Dynamic in connection with the transactions contemplated by
this Agreement and the Loan Documents.

N. Dynamic shall indemnify and defend the Company and its stockholders,
directors, officers, employees, agents, successors and assigns (the “Dynamic
Indemnitees”) against, and shall hold them harmless from, any and all losses,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees) resulting from, arising out of, or incurred by any Dynamic
Indemnitee in connection with, or otherwise with respect to:

(i) the failure of any representation and warranty by the Company contained in
this Agreement, the Loan Documents or any certificate or other document
furnished or to be furnished to Dynamic in connection with the transactions
contemplated by this Agreement and the Loan Documents to be true and correct in
all material respects; or

(ii) any breach of any covenant or agreement of Dynamic contained in this
Agreement, the Loan Documents or any certificate or other document furnished or
to be furnished to the Company in connection with the transactions contemplated
by this Agreement and the Loan Documents.

O. If the offer contained herein is accepted by the Company, then, until May 3,
2010 and thereafter for 90 days following the First Closing, it is understood
that neither the Company, nor any of its affiliates or business associates,
will, directly or indirectly solicit, negotiate, provide information to third
parties or accept expressions of interest or offers from third parties, or cause
or permit anyone on their behalf to do any of the foregoing, with respect to any
transaction which would (i) make it impossible for the Company to consummate the
transaction contemplated by paragraph I above or (ii) materially deprive Dynamic
of the economic benefit to be derived by it from the transaction contemplated by
such paragraph I. During such period of exclusivity, the Sellers and management
of the Company and any parties acting on their behalf agree not to directly or
indirectly solicit, negotiate, provide information to outside parties or accept
any other expressions of interest or offers for the Company. Notwithstanding the
foregoing, during such period of exclusivity, the Company may continue its
current activities to seek additional working capital through a rights offering,
license agreements, additional bridge loans and other transactions that would
improve the Company’s financial condition without interfering with, or
diminishing the value (to the Company or Dynamic) of the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 13 of 15

 

P. The nature and terms of the transactions contemplated by this Agreement and
the Loan Documents, proprietary and confidential information and trade secrets
of the respective businesses of the Company and Dynamic, the fact that the
parties are in discussions of any kind and all information exchanged between the
parties are to remain strictly confidential.

Q. The Company will not disclose the terms of this Agreement except as may be
required by the laws, rules and regulations of the SEC or as may be required by
the rules of NASDAQ, and will provide Dynamic, for comment, with a courtesy copy
of any such proposed filing at least 24 hours prior to the release or filing
thereof. The acceptance by the Company of comments thereon from Dynamic shall be
subject to the reasonable judgment of the Company’s attorneys. Except for the
foregoing, neither the Company nor Dynamic will make any public announcement of
any transaction contemplated by this Agreement unless such announcement is
approved in advance by both parties.

R. Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given (i) on the date established by the sender as having been delivered
personally, (ii) on the date delivered by a private courier as established by
the sender by evidence obtained from the courier, (iii) on the date sent by
facsimile, with confirmation of transmission, if sent during normal business
hours of the recipient, if not, then on the next business day, or (iv) on the
fifth day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications, to be valid, must be addressed
to the intended party at its address hereinabove set forth, or to such other
address as shall have previously been provided to the sender by the intended
party.

S. The terms and provisions of this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.

T. This Agreement and the Loan Documents shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York, without
giving effect to any choice of law or conflict of laws rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

U. This Agreement may be executed in any number of counterparts, and any party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto. The parties agree that the delivery of this
Agreement, and the delivery of the Loan Documents and any other agreements and
documents, may be effected by means of an exchange of facsimile or electronic
signatures.



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 14 of 15

 

V. No provision of this Agreement is intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

W. This Agreement, the Loan Documents and the other documents, instruments and
agreements specifically referred to herein or therein or delivered pursuant
hereto or thereto set forth the entire understanding of the parties hereto with
respect to the transactions contemplated by this Agreement. Any and all previous
agreements and understandings between or among the parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement.

X. Any provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Y. The parties have participated jointly in the negotiation and drafting of this
Agreement and the Loan Documents. Any rule of construction or interpretation
otherwise requiring this Agreement or the Loan Documents to be construed or
interpreted against any party by virtue of the authorship of this Agreement or
the Loan Documents shall not apply to the construction and interpretation hereof
and thereof.

Z. If the Company wishes to accept the offer contained herein, whereupon this
Agreement shall become a binding agreement enforceable in accordance with its
terms, the Company should so indicate by signing the attached copy hereof and
returning same to Dynamic prior to the close of business on April 28, 2010.

Very truly yours,

 

DYNAMIC WORLDWIDE SOLAR ENERGY, LLC By:  

/s/ Brad Zackson

  Brad Zackson, Manager The undersigned hereby accepts the offer set forth above
and agrees to be bound by the foregoing Agreement:

 



--------------------------------------------------------------------------------

DayStar Technologies, Inc.

April 29, 2010

Page 15 of 15

 

DAYSTAR TECHNOLOGIES, INC. By:  

/s/ Magnus Ryde

Name:   Magnus Ryde Title:   Chief Executive Officer The undersigned hereby
acknowledges and agrees to be bound by the provisions set forth above which are
applicable to it: BIGHORN CAPITAL, INC. By:  

/s/ Robert Entler

Name:   Robert Entler Title:   President The undersigned acknowledge and confirm
their agreements set forth above in paragraphs B and G: TD Waterhouse RRSP
Account 230832S By:  

/s/ Peter A. Lacey

Name:   Peter A. Lacey Title:   Authorized Signatory Peter A. Lacey

/s/ Peter A. Lacey

Peter A. Lacey